In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s motion for injunctive/declaratory judgment; relator’s motion for restraining order; relator’s motion to consolidate Supreme Court case Nos. 2003-0143, 2003-0144, 2003-0145, 2003-0146, 2003-0148, and 2003-0149; and respondents’ motions to dismiss,
IT IS ORDERED by the court that the motion to consolidate be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that respondents’ motions to dismiss be, and hereby are, sustained.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
The court finds that relator, Kenneth Jay Wilson, has abused his indigency status under S.Ct. Prac.R. XV(3) by filing numerous frivolous original actions for extraordinary relief. Accordingly,
IT IS FURTHER ORDERED by the court that the Clerk of this court shall not accept for filing any additional original actions under S.Ct.Prac. R. X from Kenneth Jay Wilson, unless accompanied by the docket fee and security deposit required by S.Ct.Prac. R. XV(1) and (2).
Moyek, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook, Lundberg Stratton and O’Connor, JJ., concur.